Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. (9,140,311) in view of Ewart (1,192,404).
Regarding claim 1, Iwase et al. shows a rotor for an electric motor, comprising:
an axis (Fig. 3);
a rotor carrier (23) comprising:
a tubular portion with a cylindrical surface (from 23 to 33); and
a radial wall (near 22) extending radially outwardly from the cylindrical surface;
a plurality of rotor segments (laminations) circumscribing the cylindrical surface;
a first end plate (near 33, right) disposed at a first axial end of the plurality of rotor segments adjacent to the radial wall;
a second end plate (near 22, left) disposed at a second axial end of the plurality of rotor segments; and
a unknown element (near 33, outside) pressing the first end plate, the plurality of rotor segments, and the second end plate against the radial wall.
Iwase et al. does not show a spring element pressing the first end plate, the plurality of rotor segments, and the second end plate against the radial wall, the spring element comprising a ring portion and a plurality of segments extending axially from the ring portion.
Ewart shows a spring element (16, 20) pressing the first end plate, the plurality of rotor segments, and the second end plate against the radial wall, the spring element comprising a ring portion (16, 20) and a plurality of segments (16a, 20a) extending axially from the ring portion for the purpose of securing the rotor laminations together. 
	Since Iwase et al. and Ewart are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a spring as taught by Ewart for the purpose discussed above.

Regarding claim 7, Iwase et al. also shows wherein the rotor carrier comprises an annular ring extending radially inwardly from the tubular portion (24).
Regarding claim 8, Iwase et al. also shows further comprising a resolver rotor (13-15) fixed to the rotor carrier on a first axial side of the annular ring, wherein the spring element is installed on a second axial side of the annular ring, opposite the first axial side.
Regarding claim 9, Iwase et al. also shows further comprising: a shaft (1) arranged to transmit a torque from a combustion engine (E) to a torque converter (TC); and a flange (32a-32d) fixed to the annular ring (24) and to the shaft.
Regarding claim 11, Iwase et al. also shows a hybrid module comprising: a housing (3, 4) comprising a first portion (right, Fig. 2) arranged for fixing to a transmission case and a second portion (left, Fig. 2) arranged for fixing to an internal combustion engine; the rotor of claim 9; and a stator (St) fixed to the housing and circumscribing the rotor segments.
Regarding claim 12, Iwase et al. also shows wherein the first portion is bolted (bottom, Fig. 2) to the second portion. 
Regarding claim 13, Iwase et al. also shows further comprising: a resolver rotor fixed to the rotor carrier; and a resolver stator fixed to the housing (13-15).
Regarding claim 14, Iwase et al. also shows further comprising a torque converter comprising a pilot fixed to a cover shell, wherein the shaft comprises a bore (near 63) and the pilot (left end of 42(T), near 63) is installed in the bore.
Allowable Subject Matter
Claims 3-6, 10, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the rotor wherein the rotor carrier comprises a notch and each of the plurality of segments comprises a hook end installed in the notch as recited in claim 3; wherein the tubular portion comprises a circumferential groove and each of the plurality of segments is clipped into the circumferential groove as recited in claim 4; wherein at least a portion of each of the plurality of segments is disposed radially inside of the tubular portion as recited in claim 5; wherein the spring element comprises a notch and the second end plate comprises an axial protrusion extending into the notch as recited in claim 6; wherein the shaft comprises a first spline for mating engagement with a damper flange and a second spline for mating engagement with a torque converter drive plate as recited in claim 10; further comprising: a first bearing arranged on a first axial side of the flange radially between the first portion and the shaft; and a second bearing arranged on a second axial side of the flange, opposite the first axial side, radially between the second portion and the shaft as recited in claim 15; further comprising: a torque converter drive plate comprising: a hub flange drivingly engaged with the shaft; and a connector plate fixed to the hub flange and comprising a first conical bolting flange as recited in claim 17.  Claims 16 and 18-20 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/12/2022

/DANG D LE/Primary Examiner, Art Unit 2834